Citation Nr: 0925854	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  09-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee cyst.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to October 
2006 with additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the VA RO in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a May 2009 letter, the Veteran's representative indicated 
that the Veteran wished to appear at a hearing before a 
Veterans Law Judge via videoconference at his local RO.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


